Citation Nr: 1734086	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-23 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip condition (claimed unspecified hip condition). 

2.  Entitlement to service connection for right knee condition (claimed unspecified knee condition). 

3.  Entitlement to service connection for status lost left eye abrasion. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

The Veteran was initially service connected for PTSD at 30 percent disabling, effective June 2007.  He was later granted a rating increase to 50 percent by May 2013 rating decision, effective September 2011.  The Veteran disagrees and is claiming an earlier effective date.  

The Veteran testified at a video conference hearing in June 2017.  A copy of the hearing transcript is associated with the claims file.  

The issues of a hip condition, right knee disability, eye condition, and headaches addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A March 2008 rating decision granted service connection for PTSD effective June 17, 2007; prior to that date, there is no evidence that the Veteran filed a claim seeking service connection for PTSD.  


CONCLUSION OF LAW

An effective date prior to June 17, 2007 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

With respect to the claim for an earlier effective date for his PTSD, VA's duty to notify was satisfied by a September 2011 letter. The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  The Veteran was also afforded VA examinations in March 2008 and October 2011.  Notably, the Board notes that claims seeking earlier effective dates are generally adjudicated based on the evidence already in the record, and therefore additional development is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding or alleged that any development was less than adequate. VA's duty to assist is met.  

II.  Earlier Effective date for PTSD

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

By way of history, VA received an original claim seeking service connection for nightmares (later to be categorized as PTSD), in June 2007.  On his Application for Compensation or Pension, the Veteran stated that the claimed condition began in February 1974 and began seeking treatment in April 1992.  This claim was granted in March 2008 at 30 percent disabling, with an effective date of June 2007.  He was later granted a higher rating of 50 percent by a May 2013 rating decision, effective September 2011.  However, in an April 2008 statement in support of a retroactive compensation, the Veteran contends that he is entitled to an earlier effective date for his PTSD.  He expressed that had he been aware of his rights to benefits, he would have filed his claim in 1977.  

The threshold question is now whether the Veteran has filed any prior claim seeking PTSD.  After review of the evidence, the Board found no evidence that the Veteran submitted a claim seeking service connection for PTSD prior to June 2007.  The Board however, acknowledges that the Veteran submitted evidence of how the stressful events of hazing during his military service affected him dating back to 1994, there was no indication his intent to apply for any benefits relating to those symptoms.  Furthermore, as the claim was not received within a year of separation, in 1977, June 17, 2007 is the earlier possible effective date for the benefit on appeal.  Therefore, an earlier effective date for the award of service connection for PTSD is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's appeal seeking an earlier effective date for PTSD, the benefit of the doubt rule does not apply.  



ORDER

Entitlement to an earlier effective date for the grant of service connection for PTSD is denied.  


REMAND

The Veteran currently seeks service connection for a hip condition, a right knee disability, a left eye condition, and for headaches, including migraines.  Upon review of the record, the Board finds that additional development is necessary and a remand for VA examinations is required.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Veteran's Service Treatment Record (STRs) noted that in February 1974, the Veteran visited an eye clinic after being struck in the left eye by a fellow serviceman's hand.  The VA physician diagnosed him with corneal abrasion with subconjunctival hemorrhage lower lid erythema.  During his February 2008 VA examination, he explained that he had been assaulted by fellow airmen during a racial riot and that both his eyes were scratched.  Upon examination, the examiner acknowledged his history of corneal abrasion OS but found no residual scarring, no recurrent corneal erosions, no angle recession nor signs of traumatic glaucoma.  The Veteran's vision was not affected.  During his June 2017 Board hearing, the Veteran however reported loss of vision after the assault and was treated at Keesler Air Force Base.  He stated that at present time, his right eye feels scratchy, which has been a constant irritation since the incident during service.  At present, the Board is unclear as to what eye disability the Veteran currently has and whether that condition is in the left or the right eye.  

Turning now to the Veteran's hip and knee conditions, the Veteran's July 2009 statement stated that he fell down a flight of steel stairs while carrying a heavy power supply.  The fall resulted in an injury to his hip as well as his knee.  The Veteran stated that he was treated at the Air Force Base clinic and spent the night at Mather Air Force Base Hospital.  However, this documentation was absent from his STRs.  In an April 1994 private treatment record, the physician noted that both the Veteran's hip joint and knee spaces was preserved and there was no evidence of a fractured right hip or right knee.  

With regards to the Veteran's migraine headaches, he stated in his April 2008 Notice of Disagreement that his headaches resulted of the racial riot that took place during service.  He asserted in that during the altercation, he fell backwards, hitting his neck, head, and shoulders against solid objects.  However, during a June 2000 private treatment examination, the Veteran reported to the physician that had suffered from headaches since the age of 13.  The physician noted that those were considered classic migraines, occurring in groupings two to three times a year.  He also noted that the migraines began to change in 1999, with immediate onset without the classic aura but with a crushing sensation.  His April 2008 Notice of Disagreement explained that the headaches he experienced prior to service is different and separate from the current headaches he now experiences due to the in service incident.  The Veteran's STRs dated December 1972 (prior to his enlistment), June 1975, and his separation examination in November 1976 showed a note of frequent or severe headaches.  

In his March 2008 VA examination, the Veteran reported to the examiner that he has had headaches all his adult life, which started prior to his discharge from service.  The frequency of his headaches is 4 times a year, with one of the attacks severe enough to result in a hospital visit.  The Veteran's prior CT scan revealed normal findings.  Upon examination, the examiner diagnosed the Veteran with migraine headaches with aura.  He opined that while the incidence of idiopathic migraine headache is high and their occurrence alone does not prove they are service-connected, the Veteran reported a history of significant head trauma during active duty that could increase the risk of migraines and likely makes them service-connected.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the nature and etiology of his hip condition, knee disability, eye condition, and his headaches.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner is asked to accomplish the following: 

For the Veteran's eye condition, the examiner is asked to consider a) the Veteran's STRs dated February 1974; 2) February 2008 VA examination; 3) June 2017 Board hearing testimony.  The examiner must issue an opinion and rationale to address the following questions: 

a.  Identify what eye condition the Veteran suffers from.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's eye condition had onset in or was otherwise related to his military service.  

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's eye condition was aggravated by his military service.  

For the Veteran's hip condition, the examiner must issue an opinion and rationale to address the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hip disability had onset in or was otherwise related to his military service.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hip condition was aggravated by his military service.  

For the Veteran's knee condition, the examiner must issue an opinion and rationale to answer the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's knee disability had onset in or was otherwise related to his military service.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's knee condition was aggravated by his military service.  

For the Veteran's headaches, the examiner must issue an opinion and rationale to answer the following questions: 

a)  Identify and differentiate the headaches the Veteran suffers from.  The examiner must take into account: 1) the Veteran's April 2008 statement differentiating his current headaches and his headaches prior to service; 2) the Veteran's STRs reflecting frequent and severe headaches; 3) March 2008 VA examination report stating that 'while incidence of idiopathic migraine headache is high and their occurrence alone does not prove they are service connected, he has significant head trauma during active duty that could increase the risk of migraines and likely makes them service connected.' 

b)  For each type of headache that the Veteran is diagnosed, address whether is it at least as likely as not (50 percent probability or more) that it had onset in or was otherwise related to his military service.  

c)  For each type of headache that the Veteran is diagnosed, address whether it is at least as likely as not (50 percent probability or more) that it was aggravated by his military service.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


